TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00277-CV


                                  Juan Enriquez, Appellant

                                               v.

           The University of Texas System Board of Regents, James B. Milliken,
                              and Dr. Erin Jones, Appellees


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-22-001835, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant’s brief was due on August 24, 2022. On September 6, 2022, this Court

sent a notice to appellant informing him that his brief was overdue and that a failure to file a

satisfactory response by September 16, 2022, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: September 27. 2022